DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract page contains the application title.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 24-27, 29, and 31-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selvaraj et al. (Selvaraj; US Pub No. 2018/0126999 A1).
As per claim 21, Selvaraj discloses a method of assessing an emotional state of a pilot of an aircraft and sending an alert based on the emotional state, the method comprising:
tracking during a time period (paragraph [0005], lines 2-3), using at least one sensor, one of an image sensor data, voice data or a biometric parameter of the pilot (paragraph [0004], lines 1-8: biometric parameter sensor);
determining, using a controller that is operatively connected to at least one sensor, a probability of a likely emotional state from a list of emotional states of the pilot based on one of the image sensor data, voice data or the biometric parameter (Fig. 2, Emotion Chart; paragraphs [0020] & [0021]);
comparing, using a processor, the probability of one of the likely emotional states of the pilot with a baseline emotional state of the pilot (paragraph [0005], lines 3-6; paragraph [0037], lines 12-13); and
sending, using the controller, an alert if the most likely emotional state deviates from the baseline emotional state by a predetermined threshold (paragraph [0006], lines 8-11; paragraph [0021]: an algorithm is used to determine an operator’s relaxation score, i.e. emotional state, the compared to preexisting operator data and an alert is output depending upon the results of the comparison. Therefore, a deviation from the preexisting data by the current data by a certain amount is inherent for an alarm condition to be determined.).
As per claim 24, Selvaraj discloses the method of claim 21, wherein a sum of each probability for each emotional state equals 100% (Fig. 2; paragraph [0021]: the sum of all the emotions in the Emotion chart depicted in Fig. 2 is 100).
As per claim 25, Selvaraj discloses the method of claim 24, further comprising selecting from the probability for each emotional state, using the controller, a highest-probability as the pilot’s likely emotional state (Fig. 2: Emotion Chart; paragraph [0025]).
As per claim 26, Selvaraj discloses the method of claim 24, wherein the probability for each emotional state ranges from 0-100% (Fig. 2: Emotion Chart).
As per claim 27, Selvaraj discloses the method of claim 26, further comprising selecting from the probability for each emotional state, using the controller, the highest-probability as the pilot’s likely emotional state (Fig. 2: Emotion Chart; paragraph [0025]).
As per claim 29, Selvaraj discloses the method of claim 21, wherein the biometric parameter is based on one of a pilot’s breathing, heart rate, or pulse rate (paragraph [0004], lines 5-8).
As per claim 31, Selvaraj discloses the method of claim 21, wherein the step of comparing the probability of one of the likely emotional states of the pilot with a baseline emotional state of the pilot occurs real- time during a flight (paragraph [0003]; paragraph [0024], lines 1-7; paragraph [0025]).
As per claim 32, Selvaraj discloses the method of claim 21, wherein the step of comparing the probability of one of the likely emotional states of the pilot with a baseline emotional state of the pilot occurs before a flight has departed (paragraph [0003]; paragraph [0024]; paragraph [0025]).
As per claim 33, Selvaraj discloses the method of claim 21, wherein the time period comprises an elapsed time since a pilot has been on-board or an elapsed time of a flight phase (paragraph [0024]: “a selected time period before and after the vehicle’s transit”, “a pre-flight routine before an aircraft takes off”).
As per claim 34, Selvaraj discloses the method of claim 21, further comprising the step of evaluating at least one of the image sensor data, voice data or a biometric parameter of a pilot to determine a state of intoxication (paragraph [0021], lines 9-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj in view of Blomberg et al (Blomberg; US Patent No. 5,075,881).
As per claim 22, Selvaraj teaches the method of claim 21.
Selvaraj does not expressly teach wherein the baseline emotional state is generated over time as the pilot flies various flights.
Blomberg teaches wherein the baseline emotional state is generated over time as the pilot flies various flights (col. 6, lines 47-52).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the plurality of test flights as taught by Blomberg, since Blomberg states in column 6, lines 47-52 that such a modification would result in establishing a workload for a pilot based on a reference mental state of the pilot based on the plurality of test flights.
As per claim 23, Selvaraj teaches the method of claim 21.
Selvaraj does not expressly teach further comprising adjusting, using the controller, a workload of the pilot if the most likely emotional state deviates from the baseline emotional state by a predetermined threshold.
Blomberg teaches further comprising adjusting, using the controller, a workload of the pilot if the most likely emotional state deviates from the baseline emotional state by a predetermined threshold (col. 6, lines 47-52; col. 7, lines 5-17: range, difference or variance from predetermined heart rate; col. 35, lines 4-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the workload adjustment as taught by Blomberg, since Blomberg states in column 35, lines 4-19 that such a modification would result in ensuring that a pilot does not take on more of a workload than the pilot is able to safely handle.


Claim(s) 28, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj in view of Deligianni et al. (Deligianni; US Pub No. 2017/0334456 A1).
As per claim 28, Selvaraj teaches the method of claim 21.
Selvaraj does not expressly teach wherein the image sensor data is indicative of one of a pilot’s eye movements or body movements.
Deligianni teaches wherein the image sensor data is indicative of one of a pilot’s eye movements or body movements (paragraphs [0012], [0016] & [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the imaging sensors as taught by Deligianni, since it is well known in the art than an emotional state can be detected using any one of a plurality of different sensor types either alone or in combination with one another, such as a biometric sensor in combination with an imaging sensor. Therefore, the combination of the biometric sensor of Selvaraj with the image sensor of Deligianni would result in improved estimation of the emotional state of a vehicle operator.
As per claim 30, Selvaraj teaches the method of claim 21.
Selvaraj does not expressly teach wherein the voice data is indicative of a pilot’s voice volume, tone, and spoken content.
Deligianni teaches wherein the voice data is indicative of a pilot’s voice volume, tone, and spoken content (paragraphs [0012] & [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the audio sensors as taught by Deligianni, since it is well known in the art than an emotional state can be detected using any one of a plurality of different sensor types either alone or in combination with one another, such as a biometric sensor in combination with an audio sensor. Therefore, the combination of the biometric sensor of Selvaraj with the audio sensor of Deligianni would result in improved estimation of the emotional state of a vehicle operator.
As per claim 35, Selvaraj teaches the method of claim 21.
Selvaraj does not expressly teach further comprising the step of evaluating at least one of the image sensor data, voice data or a biometric parameter of a pilot to determine a state of medical emergency.
Deligianni teaches further comprising the step of evaluating at least one of the image sensor data, voice data or a biometric parameter of a pilot to determine a state of medical emergency (paragraphs [0016] & [0017]; paragraph [0022], line 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the detection of a medical impairment as taught by Deligianni, in order to detect a condition which renders the pilot incapable of safely operating the vehicle.

Claim(s) 36, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj in view of Blomberg.
As per claim 36, (see rejection of claims 21 and 23 above) a method of assessing an emotional state of a pilot of an aircraft and sending an alert based on the emotional state, the method comprising:
tracking during a time period, using at least one sensor, one of an image sensor data, voice data or a biometric parameter of the pilot;
determining, using a controller that is operatively connected to at least one sensor, a probability of a likely emotional state from a list of emotional states of the pilot based on one of the image sensor data, voice data or the biometric parameter;
comparing, using a processor, the probability of one of the likely emotional states of the pilot with a baseline emotional state of the pilot; and
adjusting, using the controller, a workload of the pilot if the most likely emotional state deviates from the baseline emotional state by a predetermined threshold.
As per claim 37, (see rejection of claim 22 above) the method of claim 36, wherein the baseline emotional state is generated over time as the pilot flies various flights.
As per claim 39, (see rejection of claim 29 above) the method of claim 36, wherein the biometric parameter is based on one of a pilot’s breathing, heart rate, or pulse rate.

Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvaraj in view of Blomberg as applied to claim 36 above, and further in view of Deligianni.
As per claim 38, (see rejection of claim 28 above) the method of claim 36, wherein the image sensor data is indicative of one of a pilot’s eye movements or body movements.
As per claim 40, (see rejection of claim 30 above) the method of claim 36, wherein the voice data is indicative of a pilot’s voice volume, tone, and spoken content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Whitlow (US Pub No. 2018/0082596 A1): similar inventive concept


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/             Primary Examiner, Art Unit 2684